Citation Nr: 1343325	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  06-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a skin disorder, including as due to exposure to herbicides.

2.  Entitlement to service connection for the residuals of a left inguinal hernia.

3.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for left ilioinguinal neuritis as due to VA surgical repair of a left inguinal hernia in May 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to August 1969.  The Veteran served in the Republic of Vietnam and received the Combat Infantry Badge for his service.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from February 2005 and September 2007 rating decisions issued by the RO. 

The Board previously considered this appeal in a March 2011.  At that time, the Board reopened the claim for service connection for a skin condition and remanded the reopened claim, along with the claims for left inguinal hernia and compensation under 38 U.S.C.A. § 1151 for additional development.  The Board again reviewed the claims in March 2013 and remanded the issues for further development of the record.  

The Board notes that not all of the requested development was completed prior to return of the claims file to the Board for appellate consideration. 

As a consequence, another remand is required to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Virtual VA and VBMS folders have been reviewed.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

A preliminary review of the record reflects that further development is necessary.

Skin Disability

Although the Veteran was afforded a VA examination in June 2011 and addendum opinions were obtained in June 2013 and October 2013, the Board finds the examination and addenda are not adequate. 

In June 2011, the VA examiner concluded that, given the multitude of diagnoses, he could not provide an opinion without resorting to speculation.  The examiner reiterated his conclusion in the June 2013 addendum.  

The RO solicited another addendum and the October 2013 addendum opinion explained that the skin disability was less likely related to service because there was no documentation of any skin condition in the service treatment records.  

The Veteran is competent to report symptoms such as a rash. See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (indicating that a skin rash is a type of disorder capable of lay observation).  

During the recent hearing, the Veteran testified that he had arm and chest blistering after spraying insecticides and continued to have blistering and soreness of the chest and back since service. 

As the VA examination and addendums failed to consider the Veteran's report of a rash of the arms, chest and back during service, another examination is required. 38 C.F.R. § 4.2; see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical evidence may go to the credibility and weight of the Veteran's lay testimony, the lack of such evidence does not, in and of itself, render the lay testimony incredible). 

Additionally, no opinion as to the relationship, if any, between any current skin disorder and the presumed exposure to herbicides has been obtained. 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

While the RO has generally noted that the Veteran's skin conditions are not listed on those presumed to be related to herbicide exposure, they did not consider that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As such, an opinion as to the relationship if any between the current skin disabilities and presumed exposure to herbicides should be obtained.


Left Inguinal Hernia and 38 U.S.C.A. § 1151 Claim

In the March 2011 Remand, the Board specifically requested all consent forms related to the VA surgery in May 2003 for a left inguinal hernia repair be obtained and associated with the claims file.  A review of the claims file fails to reflect these records.  

The March 2011 Remand further directed that a VA examination be obtained to address the likely etiology of the left inguinal hernia and to further determine if the Veteran had developed an additional disability as a result of the May 2003 left inguinal hernia repair and if VA failed to exercise the degree of care associated with the May 2003 surgery that would be expected of a reasonable health care provider.  

The RO declined to provide such a VA examination and allowed for the Veteran's private physician to complete a Disability Benefits Questionnaire (DBQ). 

The VA instructions associated with the DBQ clearly stated that the provider "must complete the last section of the DBQ by providing your name, signature and contact information. VA will only accept a DBQ signed by a doctor." 

A completed DBQ was returned to the VA in January 2013 without completion of the last section, and the Board further noted that this opinion lacked documentation of relevant information that might shed light on the likely etiology of the claimed inguinal hernia.  

The March 2013 Remand specifically directed that the RO return the file to the physician who completed the DBQ to have section III completed and to solicit an addendum opinion to determine the nature and etiology of the claimed inguinal hernia.  

On Remand, the RO obtained an authorization from the Veteran and then merely requested all treatment records from the private physician in June 2013.  The private physician returned the authorization with a note that the Veteran had never treated at that facility.  

The Veteran had previously explained on the Form 21-4142 that he had never sought treatment at that facility, but rather had a doctor fill out the form.  The RO never returned the January 2013 DBQ form to the physician or solicited the requested opinion as requested by the Board remand.  

The Veteran is entitled to substantial compliance with the Board's remand directives and another remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Although the RO subsequently obtained a VA examination in July 2013 to provide an opinion, the examiner merely noted that he did not believe there was evidence the left inguinal hernia was present at the time of his separation from service as the examination recorded in his chart documented a normal abdominal examination without evidence of inguinal hernia and that the type of hernia the Veteran had developed over time and were uncommon in young men.  

A review of the service records reflected that the Veteran was treated in March 1969 after an ammo dump was hit and he was thrown forward striking his lower abdomen and causing what was diagnosed as a soft tissue bruise.  

In that same month during service, the Veteran was treated for abdominal cramps and noted to have diffuse deep tenderness.  In June 1969, the Veteran was treated for abdominal cramping and ultimately underwent an appendectomy.  

Furthermore, the examiner did not address the September 1971 VA treatment record that suggested that, shortly after service, the Veteran might have had a left inguinal hernia as noted in the March 2011 remand.  

Additionally, in an April 2013 statement, the Veteran alleged that his hernia began from lifting heavy shells and ammo.  In light of the service treatment records and the Veteran's lay assertions, an addendum opinion should be obtained.

Finally, the record reflects that the Veteran has been treated by VA. On remand, updated VA treatment records, including any and all records scanned into VISTA, should be obtained and associated with the record. 38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all sources of treatment received for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO then should undertake to obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

The updated treatment records from the VA Health Care System from July 2013 and any and all records scanned into VISTA from any date should be requested and associated with the claims file. 

Records concerning any informed consent prior to the May 2003 left inguinal hernia repair must be obtained and associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records requested above have been received, the claims file should be sent to the VA examiner who conducted the June 2011 VA skin examination and prepared the June 2013 and October 2013 addenda for clarification of the previously provided opinion.  Following a review of the file, the examiner should comment upon the following:

a) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current skin disability that was etiologically related to his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam?

b) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current skin disability that had its clinical onset during service or otherwise was related to a documented event or incident of that period of active service.  

The examiner should discuss the Veteran's lay assertions of having skin problems during service and since discharge and the VA treatment records that noted acne conglobata since Vietnam. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After any identified records are associated with the claims file, the RO should take all indicated action to solicit an addendum opinion from the non-VA physician who provided the January 2013 statement in order to determine the nature and likely etiology of the claimed inguinal hernia. 

After reviewing the entire record, the non-VA physician should provide an opinion as to whether it is at least as likely as not that the Veteran developed an inguinal hernia during his period of active service?  

If the private physician cannot or does not provide this information, VA should take any appropriate measures to forward the Veteran's claims file to an appropriate VA examiner to obtain the necessary opinion.  

After reviewing the file, and specifically the documents surrounding the May 2003 left inguinal hernia repair, the physician should respond to the following questions: 

a. Did the Veteran at least as likely as not have a left inguinal hernia in September 1971 that remained undiagnosed from that time until February 2003? 

b. Did the Veteran have a left inguinal hernia that had its onset in service or was otherwise related to an event or incident of that service?  The examiner should comment on the service treatment records noting abdominal complaints in 1969 and the Veteran's report of lifting heavy ammo.

c. Are there any residuals or additional disability due to the May 2003 left inguinal hernia repair, to include the left inguinal neuritis and chronic groin pain?

d.  If there is determined to be additional disability since the May 2003 left inguinal hernia repair, was that disability the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with the May 2003 VA surgery; or due to an event that was not reasonably foreseeable? 

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report. 

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




